Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1. 	This action is responsive to application communication filed on 6/4/2020.
2. 	Claims 1-21 are pending in the case. 
3.	Claims 1, 9, 10 and 16 are independent claims. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (hereinafter “Zhu”), US Patent No. 7213051 B2. 
Claim 1:
Zhu teaches A method implemented in a computing device, comprising: 
initiating a video desktop recording capturing activities on a desktop displayed on the computing device, (e.g., recording, by capturing all collaboration related activities with collaboration software tools on a computing device col. 1 line 21; The 
wherein during the video desktop recording, performing the steps of: 
detecting at least one window within the video desktop recording;  (e.g., detecting at least one application window (e.g., screen changes or application output) within the collaboration meeting recording col. 8 line 27; In stage 430, recording software 200 at each presenter 110 and attendee 120n client computer captures user input (e.g., mouse movements or keyboard input) and application output (e.g., screen changes).) col 7 line 66; In some embodiments, recording software 200 records user input and application output at a single computer. In some embodiments, recording software 200 at attendee client computer 120n records data from presenter client computer 110. In particular, if a presenter at presenter client computer 110 starts sharing an application during the on-line meeting, recording software 200 at attendee client computer 120n requires knowledge of the user input at presenter client computer 110 and/or the output of the shared application.)
identifying a target window from among the at least one window detected within the video desktop recording; (e.g., manually editing a recording that identifies a target window that is being interacted with by a user during play back of recording col. 9 line 19; Play back and edit recordings (e.g., .wrf files that users have created using recording software 200) The term "play back" refers to playing a recording during the editing process. The term "recording" refers to content in a .wrf file that a user has created using either editing software 200 or an integrated recording capability for an on-line meeting. This content consists of both audio and images of user interactions with 
responsive to identifying the target window, generating a bookmark comprising metadata associated with the target window, the metadata comprising a time stamp when the target window was identified; (e.g., generating a segment (i.e., bookmark) by defining a range of time which corresponds to target window related snapshots having timestamps comprising timestamp metadata of snapshots associated with a target window within the segment. Figure 23; starting point or ending point timestamps col. 9 line 43; View a specific segment of a recording. The term "segment" refers to a part of a recording that a user creates either automatically during recording, for example, by pausing or stopping, then resuming recording, or manually using recording software 200.) col. 10 line 22; Define and name new segments in an existing recording. Edit or delete existing segments of a recording. Reorder recorded segments of a recording.)col. 37 line 34; A timeline for the series of snapshots and audio recording is independent of, but the same as a timeline for the recording. Each snapshot is time stamped. Col. 40 line 57; In some embodiments, when defining a range of time or a segment, a user can insert a pair of markers that indicate the starting and ending points of the range or segment.)
and storing the bookmark as part of the video desktop recording. (e.g., a menu list of segments stored as part of the recording as shown in Figure 8E; e.g., col. 5 line 65; In stage 310, recording software 200 allows for recording of an on-line meeting 
Claim 2 depends on claim 1:
Zhu teaches A wherein the metadata further comprises: a title of the target window; (e.g., title of tab window relates to content within the target window col. 125 line 22; In some embodiments, a user interface is provided in which different information are illustrated as if they were on separate tabs. FIG. 34 illustrates a user interface for a Meeting Center window 3400, in accordance with some embodiments of the invention. For example, an Info tab 3402 displays information about a meeting. An Agenda tab 3404 is displayed if a host provides an agenda when scheduling a meeting, and the Agenda tab contains the agenda for the meeting. One or more Shared Content tabs 3406, 3408, 3410, and 3412 appear for each document, presentation, or other type of content that a presenter shares. A Whiteboard tab 3414 is displayed if a presenter shares a whiteboard. A Fax tab is displayed if a host or presenter receives or opens a fax. One or more of these tabs may be optional (e.g., the agenda, whiteboard, and fax tabs).)
a process identifier associated with the target window assigned by an operating system executing on the computing device, (e.g., top window process identifier associated with the target window assigned by an operation operating system executing on the computing device. col. 128 line 54;  When the presenter opens a meeting recording file, the recording is displayed within the content viewer window. A new tab will be created for the recording file, with the label Recording: [File name], and 
and a descriptor relating to content within the target window. (e.g., when defining the segment a name for the segment can be any name relevant to the segment including a title of a target window within the segment as shown in Figure 34, Figure 23; marker name)

Claim 3 depends on claim 1:
Zhu teaches wherein the metadata further comprises a graphical representation of the target window. (e.g., snapshots that include the recorded target window col. 9 line 31; Navigate a timeline for a recording, which is displayed as snapshots of recorded images. The term "timeline" refers to a strip that displays time in increments of ten seconds and fractions of ten seconds. The timeline contains snapshots, or recorded images, each of which represents 10 seconds in the elapsed time of a recording. The term "snapshot" refers to, on the timeline, an image that represents 10 seconds in the elapsed time of a recording. Snapshots are representative images from a sequence of recorded images and are automatically generated at intervals of 10 seconds.)Claim 4 depends on claim 1:
wherein a new bookmark is generated responsive to a new target window being detected. (e.g., generating a new segment (i.e., new bookmark) for a new window within the segment (e.g., generating a segment (i.e., bookmark) by defining a range of time which include snapshots having timestamps comprising timestamp metadata of snapshots associated with a target window within the segment. Figure 23; starting point or ending point timestamps col. 9 line 43; View a specific segment of a recording. The term "segment" refers to a part of a recording that a user creates either automatically during recording, for example, by pausing or stopping, then resuming recording, or manually using recording software 200. col. 10 line 22; Define and name new segments in an existing recording. Edit or delete existing segments of a recording. Reorder recorded segments of a recording. col. 37 line 34; A timeline for the series of snapshots and audio recording is independent of, but the same as a timeline for the recording. Each snapshot is time stamped. Col. 40 line 57; In some embodiments, when defining a range of time or a segment, a user can insert a pair of markers that indicate the starting and ending points of the range or segment.)

Claim 5 depends on claim 1:
Zhu teaches A wherein identifying the target window from among the at least one window detected within the video desktop recording comprises: determining whether at least one window detected within the video desktop recording is in a restored state; (e.g., while recording collaboration meeting, opening a tab window to share with attendees  as shown in Figure 34 col. 126 line 6; In advance 
responsive to at least one window being in the restored state, performing the steps of: determining a top-most window among the at least one window; (e.g., when the present shares content using a selected tab window, the tab-window must be a top-most window to be seen by attendees as shown in Figure 34; col. 126 line 10; The presenter may share the document by opening existing content that has already been converted to Rich Multi-Media format or by sharing new content. The content is displayed on the Shared Content tabs in the content viewer. When a presenter shares a document, presentation, or whiteboard, it is displayed in the content viewer 3420 (e.g., a content area on the left side of the Meeting Center window 3400). Col. 126 line 24; An attendee is a user who views the information that a presenter shares, including documents, presentations, applications, web browsers, the presenter's 
and designating the top-most window as the target window. (e.g., any selected tab window that results in content of the tab window being shared or seen over other tab windows by other attendees is an example of designating the top-most window as the target window col. 125 line 22; In some embodiments, a user interface is provided in which different information are illustrated as if they were on separate tabs. FIG. 34 illustrates a user interface for a Meeting Center window 3400, in accordance with some embodiments of the invention. For example, an Info tab 3402 displays information about a meeting. An Agenda tab 3404 is displayed if a host provides an agenda when scheduling a meeting, and the Agenda tab contains the agenda for the meeting. One or more Shared Content tabs 3406, 3408, 3410, and 3412 appear for each document, presentation, or other type of content that a presenter shares. A Whiteboard tab 3414 is displayed if a presenter shares a whiteboard. A Fax tab is displayed if a host or presenter receives or opens a fax. One or more of these tabs may be optional (e.g., the agenda, whiteboard, and fax tabs).
Claim 6 depends on claim 5:
Zhu teaches A wherein determining the top-most window among the at least one window, comprises: submitting a query to an operating system executing on the computing device, the query requesting enumeration of windows present on the desktop displayed on the computing device; (e.g., opening a file where   
and designating a window associated with a first window among the enumerated windows as the target window. (e.g., designating a tab window to be seen by other attendees after the enumerated tab windows from the saved file are opened. Col. 125 line 22; In some embodiments, a user interface is provided in which different information are illustrated as if they were on separate tabs. FIG. 34 illustrates a user interface for a Meeting Center window 3400, in accordance with some embodiments of the invention. For example, an Info tab 3402 displays information about a meeting. An Agenda tab 3404 is displayed if a host provides an agenda when scheduling a meeting, and the Agenda tab contains the agenda for the meeting. One or more Shared Content tabs 3406, 3408, 3410, and 3412 appear for each document, presentation, or other type of content that a presenter shares. A Whiteboard tab 3414 is 
Claim 7 depends on claim 1:
Zhu teaches wherein identifying the target window from among the at least one window detected within the video desktop recording comprises: detecting a change in content displayed in one of the at least one window detected within the video desktop recording; (e.g., while recording, participating in a chat with the communication in the chat window is captured as the detected change in content col. 126 line 27; An attendee can annotate shared information, and participate in a chat or poll. ) and designating a window with the change in content as the target window. (e.g., while recording, presenter or attendee may select any of the tab windows in Figure 34 including the video or chat window that includes change of content col. 126 line 31; The panels are groups of controls that reside in the area of the Meeting Center window 3400. A Panel drop-down list box 3430 is used to select a panel. Selecting a panel in the Panel drop-down list box 3430 displays the panel in the area on the right of the Meeting Center window 3400. The panels include, for example: an Attendees & Chat panel 3440 (which is selected in FIG. 34), a Polling panel, and a Video panel.)Claim 8 depends on claim 1:
Zhu teaches wherein identifying the target window from among the at least one window detected within the video desktop recording is performed based on at least one of: closing a window among the at least one window detected within the video desktop recording; or opening a new window. (e.g., opening or closing tab windows of Figure 34 results in target window being deleted and potential target windows remaining in the display  col. 126 line 58; In some embodiments, a Close command is available for hosts and presenters. Choosing this command closes the document on the tab that is currently visible in the content viewer. Col. 128 line 54; When the presenter opens a meeting recording file, the recording is displayed within the content viewer window. A new tab will be created for the recording file, with the label Recording: [File name], and brought to front, as illustrated in FIG. 34.)
Claim 9:
Zhu teaches A method implemented in a computing device, comprising: initiating a video desktop recording capturing activities on a desktop displayed on the computing device, wherein during the video desktop recording, performing the steps of: (e.g., recording, by capturing all collaboration related activities with collaboration software tools on a computing device col. 1 line 21; The present invention relates generally to collaborative computing systems and, more particularly, to recording activity in a collaborative computing system.)

detecting a change in content displayed in a window detected within the video desktop recording; (e.g., while recording, participating in a chat with the communication in the chat window is captured as the detected change in content col. 
responsive to detecting the change in the content displayed in the window, generating a bookmark comprising metadata associated with the window, the metadata comprising a time stamp when the change in the content was detected; (e.g., responsive to detecting to interaction in a video panel/chat window of Figure 34, manually generating a segment (i.e., bookmark) by defining a range of time which corresponds to a video/chat window of Figure 34 corresponding to snapshots having timestamps comprising timestamp metadata of snapshots associated with the change in the content within the segment. Figure 23; starting point or ending point timestamps col. 9 line 43; View a specific segment of a recording. The term "segment" refers to a part of a recording that a user creates either automatically during recording, for example, by pausing or stopping, then resuming recording, or manually using recording software 200.) col. 10 line 22; Define and name new segments in an existing recording. Edit or delete existing segments of a recording. Reorder recorded segments of a recording. col. 37 line 34; A timeline for the series of snapshots and audio recording is independent of, but the same as a timeline for the recording. Each snapshot is time stamped. Col. 40 line 57; In some embodiments, when defining a range of time or a segment, a user can insert a pair of markers that indicate the starting and ending points of the range or segment. col. 126 line 31; The panels are groups of controls that reside in the area of the Meeting Center window 3400. A Panel drop-down list box 3430 is used to select a panel. Selecting a panel in the Panel drop-down list box 3430 displays the panel in the area on the right of the Meeting Center window 3400. The panels include, for example: 
and storing the bookmark as part of the video desktop recording. (e.g., a menu list of segments stored as part of the recording as shown in Figure 8E; e.g., col. 5 line 65; In stage 310, recording software 200 allows for recording of an on-line meeting and stores the recording as a meeting recording file. col. 28 line 49; In some embodiments, the Segment submenu comprises a list of the segments in a recording.)Claim 10:
Independent claim 10 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 10.

Claims 11-15:
	Claims 11-15 are substantially encompassed in claims 2-6, respectively, therefore, Examiner relies on the same rationale set forth in claims 2-6 to reject claims 11-15. 

Claim 16:
Independent claim 16 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 16.

Claims 17-21:
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trombetta et al. US 9950257 B2
(e.g., library of recorded segments) Abstract; Without interrupting the active gameplay, the segment of the active gameplay is saved from the temporary storage buffer to a library of the platform-level in-game recording companion.

Robinson; David US 9794628 B2
Figure 3 illustrates bookmark associated with time stamps

Beacham; Gordon B. US 9275681 B2
FIG. 3 illustrates an example flow chart for preprogramming of bookmark(s) to be inserted in video to be recorded, according to one embodiment.

COHEN; Yaron, US 20200145533 A1
Abstract; A method for creating a fragmented recording of events on a screen of a computer may receiving a start recording request to record screen events. The screen 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner




/HENRY ORR/Primary Examiner, Art Unit 2145